Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This office action is in response to application 16/604,272 filed 10/10/19. Claims 1-18 are pending with claims 1, 17 and 18 in independent form.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-3, 8-10, and 13-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barreto et al. US 2006/0222704 A1 in view of Battis US 2009/0121472 A1.
Barreto teaches:
With respect to claim 1, A method for determining the genuineness or spuriousness of a pharmaceutical composition for oral administration (paragraphs 0005, 0024), comprising irradiating a pharmaceutical composition for oral administration with light (paragraph 0052; fig. 9), the pharmaceutical composition for oral administration being marked with a mark including an edible substance which is visually recognizable under white light irradiation and a mark including an edible substance which is visually recognizable under white light irradiation and is not visually recognizable under infrared irradiation (paragraphs 0023, 0058; fig. 1); and determining whether a visually recognizable mark visually recognized on the pharmaceutical composition for oral administration irradiated with the light and a prepared reference mark match (paragraphs 0053, 0059).  

With respect to claim 8, The method for determining the genuineness or spuriousness of a pharmaceutical composition for oral administration according to claim 1, wherein the mark including the edible substance which is not visually recognizable under infrared irradiation is printed using a dye (paragraph 0057).  

With respect to claim 9, The method for determining the genuineness or spuriousness of a pharmaceutical composition for oral administration according to claim 8, wherein the dye includes a tar dye (paragraph 0057).  



With respect to claim 13, The method for determining the genuineness or spuriousness of a pharmaceutical composition for oral administration according to claim 1, wherein, in the determining step, the reference mark corresponds to an identifying number or an identifying code for the pharmaceutical composition for oral administration (paragraph 0059; fig. 1 and 7).  

With respect to claim 14, The method for determining the genuineness or spuriousness of a pharmaceutical composition for oral administration according to claim 13, wherein the identifying number or the identifying code is marked on the pharmaceutical composition for oral administration (paragraph 0059; fig. 1 and 7).  

With respect to claim 15, The method for determining the genuineness or spuriousness of a pharmaceutical composition for oral administration according to claim 1, wherein the pharmaceutical composition for oral administration is in a tablet form or a capsule form (paragraph 0059; fig. 1 and 7).  

With respect to claim 16, The method for determining the genuineness or spuriousness of a pharmaceutical composition for oral administration according to claim 15, wherein the pharmaceutical composition for oral administration is in a tablet form (paragraph 0059; fig. 1 and 7).  



With respect to claim 17, A pharmaceutical composition for oral administration (paragraphs 0005, 0024) marked with a mark including an edible substance which is visually recognizable under white light irradiation and a mark including an edible substance which is visually recognizable under white light irradiation and is not visually recognizable under infrared irradiation (paragraphs 0023, 0058; fig. 1), wherein the pharmaceutical composition for oral administration is able to be authenticated by determining whether the visually recognizable mark visually recognized on the pharmaceutical composition for oral administration and a prepared reference mark match (paragraphs 0053, 0059).  

With respect to claim 18 A system for determining the genuineness or spuriousness of a pharmaceutical composition for oral administration (paragraphs 0005, 0024), comprising an irradiating device configured to irradiate a pharmaceutical composition for oral administration with light (paragraph 0052; fig. 9), the pharmaceutical composition for oral administration being marked with a mark including an edible substance which is visually recognizable under white light irradiation and a mark including an edible substance which is visually recognizable under white light irradiation and is not visually recognizable under infrared irradiation (paragraphs 0023, 0058; fig. 1), and a determining unit configured to determine whether the visually recognizable mark visually recognized on the pharmaceutical composition for oral administration irradiated with the infrared light and a prepared reference mark match (paragraphs 0053, 0059).

Barreto additionally teaches edible UV fluorescing inks used for the pharmaceutical compositions (paragraphs 0031-0032, 0058-0059) but fails to specifically teach infrared.


Barreto fails to specifically teach:


With respect to claim 2, The method for determining the genuineness or spuriousness of a pharmaceutical composition for oral administration according to claim 1, wherein the infrared light may have a wavelength within a wavelength band range which includes at least a part of the range of 700 nm or more and 900 nm or less.

With respect to claim 3, The method for determining the genuineness or spuriousness of a pharmaceutical composition for oral administration according to claim 1, wherein the wavelength band range of infrared light is a range of 900 nm or more

However, Battis teaches:
With respect to claims 1 and 17-18, using infrared light irradiation and marks (paragraphs 0006-0007, 0018-0019; claim 2)

With respect to claim 2, The method for determining the genuineness or spuriousness of a pharmaceutical composition for oral administration according to claim 1, wherein the infrared light may have a wavelength within a wavelength band range which includes at least a part of the range of 700 nm or more and 900 nm or less (paragraph 0017).  

With respect to claim 3, The method for determining the genuineness or spuriousness of a pharmaceutical composition for oral administration according to claim 1, wherein the wavelength band range of infrared light is a range of 900 nm or more (paragraphs 0029-0030; Table – paragraph 0030).  

.

Claims 4, 7 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barreto et al. US 2006/0222704 A1 in view of Battis US 2009/0121472 A1, as applied to claims 1 and 2 above, and further in view of Murai et al. US 2007/0154541 A1.
The teachings of Barreto and Battis have been discussed above.
Barreto as modified by Battis additionally teaches:
With respect to claim 4, The method for determining the genuineness or spuriousness of a pharmaceutical composition for oral administration according to claim 1, wherein the mark including the edible substance which is visually recognizable under infrared irradiation is marked by laser irradiation (paragraphs 0018-0019, 0029-0030; claim 2).  

With respect to claim 7, The method for determining the genuineness or spuriousness of a pharmaceutical composition for oral administration according to claim 2, wherein the mark including the edible substance which is visually recognizable under infrared irradiation (paragraphs 0018-0019; claim 2)

Barreto as modified by Battis fails to specifically teach:
With respect to claim 4, The method for determining the genuineness or spuriousness of a pharmaceutical composition for oral administration according to claim 1, wherein the pharmaceutical composition for oral administration includes titanium oxide

With respect to claim 7, The method for determining the genuineness or spuriousness of a pharmaceutical composition for oral administration according to claim 2, wherein the mark is printed using a pigment including at least one selected from the group consisting of red iron oxide, sodium copper chlorophyllin, indigocarmine, and black titanium oxide.  

With respect to claim 11, The method for determining the genuineness or spuriousness of a pharmaceutical composition for oral administration according to claim 1, wherein the mark including the edible substance which is not visually recognizable under infrared irradiation is printed using a pigment including a tar dye aluminum lake.  

However, Murai teaches:
With respect to claim 4, The method for determining the genuineness or spuriousness of a pharmaceutical composition for oral administration according to claim 1, wherein the pharmaceutical composition for oral administration includes titanium oxide (paragraphs 0014, 0032; claim 6)

With respect to claim 7, The method for determining the genuineness or spuriousness of a pharmaceutical composition for oral administration according to claim 2, wherein the mark is printed using a pigment including at least one selected from the group consisting of red iron oxide, sodium copper chlorophyllin (paragraph 0032; claim 6), indigocarmine, and black titanium oxide.  

With respect to claim 11, The method for determining the genuineness or spuriousness of a pharmaceutical composition for oral administration according to claim 1, wherein the mark including 

Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Barreto as modified by Battis to include edible substances such as titanium oxide, sodium copper chlorophyllin, or aluminum lake tar dyes in the pharmaceutical composition, as taught by Murai, as an obvious matter of design choice that are art recognized equivalents known for their use as light stabilizers. 

Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barreto et al. US 2006/0222704 A1 in view of Battis US 2009/0121472 A1, as applied to claim 1 above, and further in view of Nakajima et al. US 2013/0005874 A1.
The teachings of Barreto and Battis have been discussed above.
Barreto as modified by Battis additionally teaches:
With respect to claims 5-6, The method for determining the genuineness or spuriousness of a pharmaceutical composition for oral administration according to claim 1, wherein the mark including the edible substance which is visually recognizable under infrared irradiation is laser-printed (paragraphs 0018-0019, 0029-0030; claim 2) 

Barreto as modified by Battis fails to specifically teach:
With respect to claim 5, The method for determining the genuineness or spuriousness of a pharmaceutical composition for oral administration according to claim 1, wherein the mark including the edible substance is a pigment including yellow iron sesquioxide.  



However, Nakajima teaches:
With respect to claim 5, The method for determining the genuineness or spuriousness of a pharmaceutical composition for oral administration according to claim 1, wherein the mark including the edible substance is a pigment including yellow iron sesquioxide (paragraph 0022).

With respect to claim 6, The method for determining the genuineness or spuriousness of a pharmaceutical composition for oral administration according to claim 1, wherein the mark is printed using a pigment including at least one of edible charcoal (paragraph 0022) and black triiron tetraoxide.  

Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Barreto as modified by Battis to use pigments, such as yellow iron sesquioxide and edible charcoal, in the pharmaceutical composition, as taught by Nakajima, as an obvious matter of design choice that are well-known art recognizable equivalents for their use in pharmaceutical compositions. 

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barreto et al. US 2006/0222704 A1 in view of Battis US 2009/0121472 A1, as applied to claim 3 above, and further in view of Schneider et al. US 2011/0236477 A1.
The teachings of Barreto and Battis have been discussed above.
Barreto as modified by Battis additionally teaches:


Barreto as modified by Battis fails to specifically teach:
With respect to claim 12, The method for determining the genuineness or spuriousness of a pharmaceutical composition for oral administration according to claim 3, wherein the pigment includes red iron oxide.  

However, Schneider teaches:
With respect to claim 12, The method for determining the genuineness or spuriousness of a pharmaceutical composition for oral administration according to claim 3, wherein the pigment includes red iron oxide (paragraphs 0170, 0246).  

Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Barreto as modified by Battis, to use pigments, such as red iron oxide, in the pharmaceutical composition, as taught by Schneider, as an obvious matter of design choice that is a natural, stable, and economical pigment well-known for its use in pharmaceutical compositions.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTY A HAUPT whose telephone number is (571)272-8545 and email address is kristy.haupt@uspto.gov.  The examiner can normally be reached on Mon-Sun 5:30 AM- 10PM; Flex during day.
If all attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on 5712722398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KRISTY A HAUPT/
Primary Examiner, Art Unit 2876


KAH